UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6849


GEORGE KENNEDY,

                  Petitioner - Appellant,

          v.

BROAD RIVER CORRECTION INST, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:11-cv-02294-JMC)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Kennedy, Appellant Pro Se.   Brendan McDonald, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             George Kennedy seeks to appeal the district court’s

order dismissing         his     28    U.S.C.     § 2254    (2006)      petition.          The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).                                    The

magistrate judge recommended that the petition be dismissed for

failure to prosecute and advised Kennedy that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

            The     timely       filing      of     specific       objections         to     a

magistrate       judge’s    recommendation           is     necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have       been      warned      of     the      consequences          of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also         Thomas v.    Arn,     474    U.S.    140     (1985).

Kennedy    has     waived        appellate        review     by    failing       to    file

objections after receiving proper notice.                        Accordingly, we deny

a certificate of appealability and dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented      in     the    materials

before    the    court     and    argument       would     not    aid   the     decisional

process.



                                                                                 DISMISSED

                                             2